
	
		I
		112th CONGRESS
		1st Session
		H. R. 2057
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2011
			Mr. Barletta
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the receipt of Federal financial assistance
		  by sanctuary cities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mobilizing Against Sanctuary Cities
			 Act of 2011.
		2.Sanctuary cities
			 ineligible for Federal financial assistanceAny State or local government that violates
			 section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act
			 of 1996 (8 U.S.C. 1373) may not receive any Federal financial assistance (as
			 such term is defined in section 7501(a)(5) of title 31, United States Code).
			 The Attorney General shall determine annually which State or local
			 jurisdictions are not in compliance with section 642 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act and shall report such determinations to
			 Congress on March 1 of each year. The Attorney General shall also issue a
			 report concerning the compliance of any particular State or local jurisdiction
			 at the request of any Member of Congress. Any jurisdiction that is found to be
			 out of compliance shall be ineligible to receive Federal financial assistance
			 for a minimum period of one year, and shall only become eligible again after
			 the Attorney General certifies that the jurisdiction is in compliance.
		
